          8:20-cv-04115-BHH           Date Filed 12/01/20   Entry Number 6       Page 1 of 2




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENWOOD DIVISION

 DOUGLAS TURNER,                                 )   Civil Action No.: 8:20-cv-04115-BHH
                                                 )
                         Plaintiff,              )
                                                 )       MOTION TO DISMISS BY
     v.                                          )       DEFENDANTS NEXSTAR
                                                 )      BROADCASTING, INC. AND
 NEXSTAR BROADCASTING, INC.,                     )     NEXSTAR MEDIA GROUP, INC.
 NEXSTAR MEDIA GROUP, INC., and                  )
 JOHN/JANE DOE,                                  )
                                                 )
                         Defendants.             )
                                                 )
                                                 )
                                                 )


          Defendants Nexstar Broadcasting, Inc. and Nexstar Media Group, Inc. (“the Nexstar

Defendants”) hereby move to dismiss Plaintiff Douglas Turner’s entire Complaint pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure. In support of this motion, the Nexstar

Defendants submit the attached Memorandum of Law, the other pleadings and papers filed in

this action, any oral argument allowed by this Court, and any other materials of which this Court

takes judicial notice.

                                                       Respectfully submitted,

                                                       FENNO LAW FIRM, LLC


                                                       By:    s/Edward T. Fenno
                                                       Edward T. Fenno (Fed. ID. No. 7498)
                                                       1459 Stuart Engals Blvd., Suite 202
                                                       Mt. Pleasant, South Carolina 29413
                                                       Ph: (843) 720-3747
                                                       Fax: (843) 614-5093
                                                       Email: efenno@fennolaw.com




FL/LI/NEX001-3/1010                            -1-
        8:20-cv-04115-BHH      Date Filed 12/01/20   Entry Number 6   Page 2 of 2




                                                ATTORNEYS FOR DEFENDANTS
                                                NEXSTAR BROADCASTING, INC. AND
                                                NEXSTAR MEDIA GROUP, INC.
December 1, 2020
Mt. Pleasant, South Carolina




FL/LI/NEX001-3/1010                     -2-
